Title: To James Madison from the Indian Inhabitants of New Stockbridge, New York, 25 October 1809 (Abstract)
From: Indian Inhabitants of New Stockbridge, New York
To: Madison, James


25 October 1809. The inhabitants, who are “part of the Moheconnuk Tribe of Indians,” express gratitude for the $350 annual grant but ask that instead of receiving only cash a part of the annuity be paid “in certain articles of Clothing and Impliments of Husbandry.” Lists hoes, plows, “Cotton-Shirting,” blankets, and other goods, which are sought for distribution “under the Inspection & direction of Mr. Parish the Superintendant of Indian affairs in this Department.”
